Citation Nr: 1503913	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for spastic colon, status post colon resection for adenocarcinoma rated at 30 percent from August 1, 2011.

2.  Entitlement to an initial disability rating in excess of 20 percent for thoracolumbar spine degenerative arthritis.

3.  Entitlement to an initial disability rating in excess of 10 percent for a left foot disability, to include amputation of the left great toe.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to April 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a July 2008 rating decision, the RO granted service connection for degenerative arthritis of the thoracolumbar spine and assigned a 10 percent rating effective November 17, 2006.  The Veteran appealed this initial rating.

In a July 2009 rating decision, the RO increased the evaluation for the degenerative arthritis of the thoracolumbar spine to 20 percent and also assigned an earlier effective date of September 11, 1997.  As less than the maximum available benefit for a schedular rating was awarded, the claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a hearing before a Decision Review Officer (DRO) regarding his thoracolumbar spine disability in April 2009 and in December 2010.  In June 2014, the Veteran testified at a Central Office hearing before the undersigned Acting Veterans Law Judge (AVLJ) as to all of the issues on appeal.  Transcripts of these hearings have been associated with the claims file.

In a May 2011 rating decision, the RO reduced the evaluation for service-connected spastic colon, status post colon resection for adenocarcinoma from 100 percent, to 30 percent, effective as of August 1, 2011.  As explained in detail below, the Board notes that a formal reduction issue (e.g., application of 38 C.F.R. §§ 3.343 and 3.344 (2014)), is not on appeal here.  Rather, the most appropriate characterization of the issue on appeal is as shown on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Spastic Colon, Status Post Colon Resection for Adenocarcinoma

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344 (2014).  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7343 (under which the Veteran is rated) contain a temporal element for continuance of a 100 percent rating for malignant neoplasms of the digestive system.  Therefore, the RO's May 2011 action was not a "rating reduction," per se, as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992), (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).

As applicable here, Diagnostic Code 7343 for malignant neoplasms of the digestive system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344 (2014), referable to rating reductions and terminations of 100 percent ratings, are not applicable in this case.  

In essence, this is a 'staged rating' case because of the clear temporal element of Diagnostic Code 7343.  The rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under Diagnostic Code 7343.   

The RO has complied with the notice requirements of 38 C.F.R. § 3.105(e).  Accordingly, the remaining question is whether there is an evidentiary basis for continuance of the 100 percent rating for spastic colon, status post colon resection for adenocarcinoma under Diagnostic Code 7343 after August 1, 2011.  38 C.F.R. § 4.7.  Additional development is necessary in this regard.

Following the most recent supplemental statement of the case that was issued in September 2013, the Veteran submitted additional medical evidence with a waiver of initial RO consideration.  While the Board may consider such evidence in the first instance pursuant to 38 C.F.R. § 20.1304, this evidence indicates that there may be relevant treatment records that are outstanding.  Specifically, the Veteran submitted a copy of a fluoroscopy report conducted at a private facility in July 2014.  He also submitted a copy of an endoscopic procedure performed at a VA facility in October 2014, which showed he had rectal polyps removed.  There are no records pertaining to the biopsy results.  

The most recent VA treatment records in the claims folder were dated in April 2013, indicating a gap in the Veteran's treatment records dated from April 2013 to at least October 2014.  On remand, these records must be obtained, as well as any additional private treatment records. 

Further, the Veteran's June 2014 hearing testimony, when liberally interpreted, indicates that he believes his disability may have worsened since last examined.  The Veteran was last afforded a VA examination which addressed this disability in December 2011, more than three years ago.  Under the circumstances, the Board must remand this matter for a contemporaneous examination.  See Green v. Derwinski, 1 Vet. App. 121, 124(1991) (fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior treatment, so that the evaluation of the claimed disability will be a fully informed one). 

Thoracolumbar Spine Degenerative Arthritis and Left Foot, to Include Amputation of the Left Great Toe

With respect to the claims for higher initial ratings for the Veteran's thoracolumbar spine and left foot disabilities, he testified at his June 2014 hearing that his most recent VA examinations, conducted in May 2009, were inadequate, and that those disabilities have worsened since then.  See transcript, pp. 3-6, 23-24.  As the Veteran has reported that those disabilities have gotten worse since the last examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his thoracolumbar spine and left foot disabilities.  See Id.  

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for these disabilities, and take appropriate measures to obtain those records.  VA treatment records since April 2013 must also be obtained.

TDIU

The issue of entitlement to a TDIU is a part of the Veteran's claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the June 2014 hearing, the Veteran and his representative asserted that he is unemployable because of the service-connected disabilities on appeal.  See transcript, pp. 3, 61-62.   

Remand of this issue is warranted because it is inextricably intertwined with the claims for higher ratings for the spastic colon, thoracolumbar spine, and left foot disabilities.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his disabilities that are not already of record.  Take appropriate measures to request copies of any identified records of medical treatment and associate them with the claims file, including records of thoracolumbar spine treatment from St. John's Hospital in Sapulpa, Oklahoma.  Also obtain records from the VAMC in Tulsa, Oklahoma dated since April 2013.  

Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his disabilities as well as their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination by a physician with the appropriate expertise to determine the current nature and severity of the Veteran's service-connected spastic colon, status post colon resection for adenocarcinoma.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished. 

Following the physical examination, the examiner should specify the predominant residuals/disability related to the Veteran's spastic colon status post resection for adenocarcinoma since August 2011.  The examiner should identify the severity of each residual found. 

In light of the colon/rectal polyps indicated by the October 2014 endoscopy report, the examiner must state whether the Veteran has any neoplasms of the digestive system, and, if so, whether they are malignant or benign. 

The examiner should also offer an opinion regarding the effect of the Veteran's colon/rectal polyps on his employability.

A complete rationale for all opinions must be provided.

4.  The RO is also to provide the Veteran with an appropriate orthopedic VA examination to determine the severity of his thoracolumbar spine and left foot disabilities.  The claims file must be made available to and be reviewed by the examiner.

a) With respect to the left foot disability, the examiner should identify all pathology found to be present.  The examiner is also asked to specify whether the Veteran is unable to stand and/or ambulate due to his left great toe amputation.  The examiner should conduct all indicated tests and studies.

b) With respect to the thoracolumbar spine, the examiner should identify all orthopedic and neurologic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion, i.e., his pain-free range of motion.

In addition, if possible, the examiner should state whether the thoracolumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must also discuss the nature and severity of any left-sided or right-sided lower extremity neurologic impairment found to be present.  

If the examiner finds neurologic impairment related to the Veteran's thoracolumbar spine disability, then s/he should indicate which nerve(s) is/are involved (e.g., sciatic, external popliteal, musculocutaneous, etc.), and whether the impact for each nerve is most closely analogous to severe, moderately severe, moderate, or mild incomplete paralysis.

The examiner should also indicate whether the Veteran has any erectile dysfunction, bowel, or bladder problems related to his low back disability. 

Finally, the examiner must also discuss the impact that these disabilities have on the Veteran's ability to secure and maintain substantially gainful employment.  In doing so, the examiner should consider the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by non-service-connected disabilities.  

All opinions expressed must be accompanied by a supporting rationale.

5.  Readjudicate the appeal, to include entitlement to a TDIU.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




